DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 03/02/2022 has been entered and accepted. The applicant’s amendments with regard to claim interpretation have been accepted and the objection withdrawn.

Response to Arguments
While the applicant’s amendments have overcome the original rejection, a new rejection can be made with Buckley (US 20170079475 A1) as the primary reference. A full rejection can be found below.
Applicant’s arguments, see Page 3 Lines 1-12, filed 03/02/2022, with respect to the rejection(s) of claims 1-2, 4, 9-12, 14, and 19-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Buckley (US 20170079475 A1) in view of Swank (US 20070102418 A1) and NAKAMIZU (CN 106264182 A). A full rejection can be found below.


Claim Objections
Claims 1, 10-11, and 20-21 are objected to because of the following informalities:  
Regarding claims 1, 11, and 21, the term "the plurality of electric heating elements are" should be "the plurality of electric heating elements is".  
Regarding claims 10 and 20, the term “the rotatable spit rod” should be “a rotatable spit rod”.
Appropriate correction is required.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 10-12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buckley (US 20170079475 A1) in view of Swank (US 20070102418 A1) and NAKAMIZU (CN 106264182 A).
Regarding claim 1, Buckley teaches a cooking appliance defining a mutually-orthogonal vertical direction, lateral direction, and transverse direction, the cooking appliance comprising (Figure 3A): 
a cabinet (cooking apparatus 10) defining a cooking chamber (Figure 2A; cooking cavity within cooking apparatus 10 excluding void region 155) and an exhaust path downstream (void region 155) therefrom to direct vapor from the cabinet through an exhaust outlet (Paragraph 56; hole 160 near top of back wall 20 which is meant to serve as a means of egress for steam, vaporized oil, and other gases generated during the cooling process); 
Because this hole serves as an egress for products which result from cooking, there must exist an exhaust path downstream from the cooking chamber which connects to this hole. As hole 160 is connected to void region 155, the products must be directed through the void region 155 to reach the hole 160.
a burner manifold 100 located between the first segment 90a of the hot air deflector panel 90 and the air shield 95
a heat shield (first segment 90a of hot air deflector panel 90) mounted within the cabinet (Figure 3A Paragraph 41; hot air deflector panel 90 is joined to first and second sidewall of the cooking apparatus 10), the heat shield extending along a shield plane from a first end to a second end above the first end (Figure 3A);
As can be seen in Figure 3A, first segment 90a of hot air deflector panel 90 is mounted vertically and is parallel to the backwall (Paragraph 40). Thus, the first segment 90a of the hot air deflector panel 90 contains a first end which is above a second end.
and a rotatable spit rod (Paragraph 34; spit 60 of rotating assembly 55) disposed within the cooking chamber forward from the heat shield (Figure 2A),
Figure 2A shows that the mount 65 for the rotating assembly 55 (Paragraph 37) is located forward, or in other words closer to the front and door panel 45 of cooking apparatus 10 than the first segment 90a of the hot air deflector panel 90.
Buckley fails to teach: 
a plurality of electric heating elements mounted within the cabinet;
a vapor catalyst mounted within the exhaust path above the heat shield and rearward from the exhaust outlet to receive and clean vapor from the cooking chamber upstream from the exhaust outlet; 
wherein the plurality of electric heating elements are mounted along the heat shield and spaced apart along the shield plane from the first end to the second end.
Swank teaches a rotisserie oven and hood, wherein:
a plurality of electric heating elements mounted within the cabinet (Figure 22 Paragraph 100; plurality of rectangular ceramic disks 368 are mounted on the upper wall 324 of cooking chamber 334);
and a baffle filter 422 mounted within the exhaust path (Figure 24; baffle filter 422 is mounted within filtration chamber 412) above the heat shield (Figure 20; filtration chamber 412 within hood 400 is located above oven 320 and upper wall 342) and rearward from the exhaust outlet (Figure 24; air travels through filter 422 before traveling through vent 456) to receive and clean vapor (Figure 24 Paragraph 113; baffle filter condenses grease fumes and steam vapor) from the cooking chamber upstream from the exhaust outlet (Figure 24 Paragraphs 112-113; gasses vented from cooking chamber 334 flow into filtration chamber 412 through vents 420, which is upstream of filter 422).
wherein the plurality of electric heating elements (rectangular ceramic disks 368) are mounted along the heat shield (Figure 22; plurality of rectangular ceramic discs are mounted along upper wall 342) and spaced apart along the shield plane from the first end to the second end (Figure 22; rectangular ceramic discs are mounted between side walls 330 and 336).
As can be seen in Figure 22, the rectangular ceramic disks 368 do not overlap each other and contain spaces between each disk and are thus spaced out from one end to another. Electric heating elements are also known in the art to be spaced out from one end of a heat shield to a second end above the first end as evidenced by Figure 5 and heating elements 26 of Friedl (US 20020174779 A1).
It would have thus been obvious for someone of ordinary skill in the art before the filing date of the claimed invention to have modified Buckley modified with Swank and substituted the egress hole taught in Buckley with the filtration hood and vents taught by Swank. This would be done so that the oven could be positioned in virtually any desirable location without polluting the surrounding air with gasses produced during cooking (Swank Paragraph 110).
It would have also been obvious for someone of ordinary skill in the art before the filing date of the claimed invention to have modified Buckley modified with Swank and substituted the open flame burner manifold with electrical heating elements mounted along the heat shield from the first end to the second end. This is a known heating system for heating a rotisserie oven and one of ordinary skill in the art would be capable of said substitution with predicable results.
Buckley modified with Swank fails to teach:
a vapor catalyst mounted within the exhaust path above the heat shield and rearward from the exhaust outlet to receive and clean vapor from the cooking chamber upstream from the exhaust outlet.
Nakamizu teaches a heating cooker, wherein:
a catalyst 12, along with a catalyst heater (smoke removal heater 13), is arranged in the exhaust passage 23 and rearward from the exhaust outlet (Figure 3 Paragraph 36; exhaust port 15) for the purpose of purifying the air from impurities such as smoke (Paragraph 8).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Buckley to incorporate the teachings of Nakamizu and substituted the baffle filter with the catalyst and the smoke removal heater. This would be done as both the baffle filter and the catalyst (together with the smoke removal heater) are known in the art for the purpose of purifying the air that travels through them. One of ordinary skill in the art would be capable of making said substitution with predicable results.
	
Regarding claim 2, Buckley as modified teaches the cooking appliance of claim 1.
Nakamizu further teaches:
a catalyst heating element (smoke removal heater 13) mounted within the exhaust path upstream (Figure 3) from the vapor catalyst (Paragraph 8; catalyst 12).
Smoke removal heater 13 heats catalyst 12 (Paragraph 36). Figure 3 clearly shows that the heater 13 is placed upstream from the catalyst 12.

	Regarding claim 4, Buckley as modified teaches the cooking appliance of claim 1, wherein:
the plurality of electric heating elements (ceramic disks 368 of Swank substituting the open flame manifold 100) is mounted within the cooking chamber forward from the heat shield (first segment 90A of the hot air deflector panel 90) and thereby proximal to the cooking chamber relative to the transverse direction (open flame manifold 100 is located closer in the transverse direction to the rotating assembly and cooking chamber than first segment 90A of the hot air deflector panel 90).
The ceramic disks 368 substituting the open flame manifold 100 would be placed in the same location as the open flame manifold to properly fulfill the same role as the open flame manifold 100. Furthermore, the ceramic disks 368 are also located inside on the top wall of the cooking chamber inside of the cooking chamber and thus is closer to the cooking chamber than the top wall of the cooking chamber.

Regarding claim 10, Buckley as modified teaches the cooking appliance of claim 1.
Swank further teaches:
the rotatable spit rod is a first spit rod (spit 354 of spit assembly 352), and wherein the cooking appliance further comprises a second spit rod spaced apart from the first spit rod along the vertical direction within the cooking chamber (Figure 21 Paragraph 98; plurality of spits 354 of spit assembly 352 are space apart from each other in a variety of directions including vertically).
A plurality of spits 354 can be seen as part of the spit assembly 352. The spits are spaced out from one another in both vertical and horizontal directions.
It would have also been obvious for someone of ordinary skill in the art before the filing date of the claimed invention to have modified Buckley modified with Swank and substituted the rotating assembly with the spit assembly. Both the rotating assembly and the spit assembly are configured to rotate spits for holding food items to be cooked (Buckley Paragraph 9; Swank Paragraph 102) and one of ordinary skill in the art would be capable of performing said substitution with predicable results.

Regarding claim 11, Buckley teaches a cooking appliance defining a mutually-orthogonal vertical direction, lateral direction, and transverse direction, the cooking appliance comprising (Figure 3A): 
a cabinet (cooking apparatus 10) defining a cooking chamber (Figure 2A; cooking cavity within cooking apparatus 10 excluding void region 155) and an exhaust path downstream (through void region 155) therefrom to direct vapor from the cabinet through an exhaust outlet (Paragraph 56; hole 160 near top of back wall 20 which is meant to serve as a means of egress for steam, vaporized oil, and other gases generated during the cooling process); 
Because this hole serves as an egress for products which result from cooking, there must exist an exhaust path downstream from the cooking chamber which connects to this hole. As hole 160 is connected to void region 155, the products must be directed through the void region 155 to reach the hole 160.
a burner manifold 100 located between the first segment 90a of the hot air deflector panel 90 and the air shield 95
a heat shield (hot air deflector panel 90) mounted within the cabinet (Figure 3A Paragraph 41; hot air deflector panel 90 is joined to first and second sidewall of the cooking apparatus 10), the heat shield extending along a shield plane from a first end to a second end above the first end (Figure 3A; air deflector panel 90 extends to second segment 90b from first segment 90a, the second segment 90b being above first segment 90a), 
and a rotatable spit rod (Paragraph 34; spit 60 of rotating assembly 55) disposed within the cooking chamber forward from the heat shield (Figure 2A),
Figure 2A shows that the mount 65 for the rotating assembly 55 (Paragraph 37) is located forward, or in other words closer to the front and door panel 45 of cooking apparatus 10 than the hot air deflector panel 90.
Buckley fails to teach: 
a plurality of electric heating elements mounted within the cabinet;
the heat shield defining a plurality of vent channels spaced apart along the shield plane from the first end to the second end, 
the plurality of vent channels being disposed in fluid communication between the cooking chamber and the exhaust path
a vapor catalyst mounted within the exhaust path to receive and clean vapor from the cooking chamber upstream from the exhaust outlet; 
wherein the plurality of electric heating elements are mounted along the heat shield and spaced apart along the shield plane from the first end to the second end.
Swank teaches a rotisserie oven and hood, wherein:
a plurality of electric heating elements mounted within the cabinet (Figure 22 Paragraph 100; plurality of rectangular ceramic disks 368 are mounted on the upper wall 324 of cooking chamber 334);
the heat shield (upper wall 324 of cooking chamber 334 and lower wall 406 of the filtration chamber 412) defining a plurality of vent channels (Paragraph 112; vents 420 that extends through lower wall 406 of filtration chamber 412 into cooking chamber 334) spaced apart along the shield plane from the first end to the second end (Paragraph 112 Figures 24 and 25; vents 420 extend along the lower wall 406 from flanges 431 to right side wall 418), 
the plurality of vent channels (vents 420) being disposed in fluid communication between the cooking chamber (cooking chamber 334) and the exhaust path (Figure 24 Paragraph 112; filtration chamber 412 extends vents 420 into cooking chamber 334)
and a baffle filter 422 mounted within the exhaust path (Figure 24; baffle filter 422 is mounted within filtration chamber 412) above the heat shield and rearward from the exhaust outlet (Figure 24; air travels through filter 422 before traveling through vent 456) to receive and clean vapor (Figure 24 Paragraph 113; baffle filter condenses grease fumes and steam vapor) from the cooking chamber upstream from the exhaust outlet (Figure 24 Paragraphs 112-113; gasses vented from cooking chamber 334 flow into filtration chamber 412 through vents 420, which is upstream of filter 422).
wherein the plurality of electric heating elements (rectangular ceramic disks 368) are mounted along the heat shield (Figure 22; plurality of rectangular ceramic discs are mounted along upper wall 342) and spaced apart along the shield plane from the first end to the second end (Figure 22; rectangular ceramic discs are mounted between side walls 330 and 336).
As can be seen in Figure 22, the rectangular ceramic disks 368 do not overlap each other and contain spaces between each disk and are thus spaced out from one end to another. Electric heating elements are also known in the art to be spaced out from one end of a heat shield to a second end above the first end as evidenced by Figure 5 and heating elements 26 of Friedl (US 20020174779 A1).
It would have thus been obvious for someone of ordinary skill in the art before the filing date of the claimed invention to have modified Buckley with Swank and substituted the vent above the second segment of the heat shield with connects the void region with the cooking cavity with the plurality of vents of Swank which extend from one end to another end of the heat shield and connect the filtration chamber with the cooking cavity. Both the void zone and the filtration chamber consists of an exhaust region which connects the cooking cavity with a means of egressing the air out of the apparatus, and the vent above the second segment of the heat shield and the vents of Swank which connect the filtration chamber with the cooking cavity are both means which connects the cooking cavity to this exhaust region. One of ordinary skill in the art would thus be capable of performing said substitution with predicable results. 
It would have further been obvious for someone of ordinary skill in the art before the filing date of the claimed invention to have modified Buckley with Swank and substituted the void zone with the filtration chamber with the output vent of Swank substituting the egress hole of Buckley. This would be done so that the oven could be positioned in virtually any desirable location without polluting the surrounding air with gasses produced during cooking (Swank Paragraph 110).
It would have also been obvious for someone of ordinary skill in the art before the filing date of the claimed invention to have modified Buckley modified with Swank and substituted the open flame burner manifold with electrical heating elements mounted along the heat shield from the first end to the second end. This is a known heating system for heating a rotisserie oven and one of ordinary skill in the art would be capable of said substitution with predicable results.
Buckley modified with Swank fails to teach:
a vapor catalyst mounted within the exhaust path to receive and clean vapor from the cooking chamber upstream from the exhaust outlet; 
Nakamizu teaches a heating cooker, wherein:
a catalyst 12, along with a catalyst heater (smoke removal heater 13), is arranged in the exhaust passage 23 and rearward from the exhaust outlet (Figure 3 Paragraph 36; exhaust port 15) for the purpose of purifying the air from impurities such as smoke (Paragraph 8).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Buckley to incorporate the teachings of Nakamizu and substituted the baffle filter with the catalyst and the smoke removal heater. This would be done as both the baffle filter and the catalyst (together with the smoke removal heater) are known in the art for the purpose of purifying the air that travels through them. One of ordinary skill in the art would be capable of making said substitution with predicable results.

Regarding claim 12, Buckley as modified teaches the cooking appliance of claim 11. 
Nakamizu further teaches:
a catalyst heating element (smoke removal heater 13) mounted within the exhaust path upstream (Figure 3) from the vapor catalyst (catalyst 12).
Smoke removal heater 13 heats catalyst 12 (Paragraph 36). Figure 3 clearly shows that the heater 13 is placed upstream from the catalyst 12.

Regarding claim 14, Buckley as modified teaches the cooking appliance of claim 11, wherein:
the plurality of electric heating elements (Swank ceramic disks 368 substituting the open flame manifold 100) is mounted within the cooking chamber forward from the heat shield (first segment 90A of the hot air deflector panel 90) and thereby proximal to the cooking chamber relative to the transverse direction (open flame manifold 100 is located closer in the transverse direction to the rotating assembly and cooking chamber than first segment 90A of the hot air deflector panel 90).
The ceramic disks 368 substituting the open flame manifold 100 would be placed in the same location as the open flame manifold to properly fulfill the same role as the open flame manifold 100. Furthermore, the ceramic disks 368 are also located inside on the top wall of the cooking chamber inside of the cooking chamber and thus is closer to the cooking chamber than the top wall of the cooking chamber.

Regarding claim 20, Buckley as modified teaches the cooking appliance of claim 11.
Swank further teaches:
the rotatable spit rod is a first spit rod (spit 354 of spit assembly 352), and wherein the cooking appliance further comprises a second spit rod spaced apart from the first spit rod along the vertical direction within the cooking chamber (Figure 21 Paragraph 98; plurality of spits 354 of spit assembly 352 are space apart from each other in a variety of directions including vertically).
A plurality of spits 354 can be seen as part of the spit assembly 352. The spits are spaced out from one another in both vertical and horizontal directions.
It would have also been obvious for someone of ordinary skill in the art before the filing date of the claimed invention to have modified Buckley modified with Swank and substituted the rotating assembly with the spit assembly. Both the rotating assembly and the spit assembly are configured to rotate spits for holding food items to be cooked (Buckley Paragraph 9; Swank Paragraph 102) and one of ordinary skill in the art would be capable of performing said substitution with predicable results.

Regarding claim 21, Buckley teaches a cooking appliance defining a mutually-orthogonal vertical direction, lateral direction, and transverse direction (Figure 3A), the cooking appliance comprising: 
a cabinet (cooking apparatus 10) defining a cooking chamber (Figure 2A; cooking cavity within cooking apparatus 10 excluding void region 155) and an exhaust path (void region 155) downstream therefrom to direct vapor from the cabinet through an exhaust outlet (Paragraph 56; hole 160 near top of back wall 20 which is meant to serve as a means of egress for steam, vaporized oil, and other gases generated during the cooling process); 
Because this hole serves as an egress for products which result from cooking, there must exist an exhaust path downstream from the cooking chamber which connects to this hole. As hole 160 is connected to void region 155, the products must be directed through the void region 155 to reach the hole 160.
a burner manifold 100 located between the first segment 90a of the hot air deflector panel 90 and the air shield 95
a heat shield (hot air deflector panel 90) mounted within the cabinet (Figure 3A Paragraph 41; hot air deflector panel 90 is joined to first and second sidewall of the cooking apparatus 10), the heat shield extending along a curved shield plane from a first end to a second end above the first end (Figure 3A; hot air deflector panel 90 is a curved shield plane);
Air deflector panel 90 extends to second segment 90b from first segment 90a, the second segment 90b being above first segment 90a.
and a spit rod (Paragraph 34; spit 60 of rotating assembly 55) disposed within the cooking chamber forward from the heat shield (Figure 2A),
Figure 2A shows that the mount 65 for the rotating assembly 55 (Paragraph 37) is located forward, or in other words closer to the front and door panel 45 of cooking apparatus 10 than the hot air deflector panel 90.
Buckley fails to teach: 
a plurality of electric heating elements mounted within the cabinet
a vapor catalyst mounted within the exhaust path above the heat shield and rearward from the exhaust outlet to receive and clean vapor from the cooking chamber upstream from the exhaust outlet; 
wherein the plurality of electric heating elements are mounted along the heat shield and spaced apart along the curved shield plane from the first end to the second end.
Swank teaches a rotisserie oven and hood, wherein:
a plurality of electric heating elements mounted within the cabinet (Figure 22 Paragraph 100; plurality of rectangular ceramic disks 368 are mounted on the upper wall 324 of cooking chamber 334);
a baffle filter 422 mounted within the exhaust path (Figure 24; baffle filter 422 is mounted within filtration chamber 412) above the heat shield and rearward from the exhaust outlet (Figure 24; air travels through filter 422 before traveling through vent 456) to receive and clean vapor (Figure 24 Paragraph 113; baffle filter condenses grease fumes and steam vapor) from the cooking chamber upstream from the exhaust outlet (Figure 24 Paragraphs 112-113; gasses vented from cooking chamber 334 flow into filtration chamber 412 through vents 420, which is upstream of filter 422).
wherein the plurality of electric heating elements (rectangular ceramic disks 368) are mounted along the heat shield (Figure 22; plurality of rectangular ceramic discs are mounted along upper wall 342) and spaced apart along the shield plane from the first end to the second end (Figure 22; rectangular ceramic discs are mounted between side walls 330 and 336).
As can be seen in Figure 22, the rectangular ceramic disks 368 do not overlap each other and contain spaces between each disk and are thus spaced out from one end to another. Electric heating elements are also known in the art to be spaced out from one end of a curved heat shield to a second end above the first end as evidenced by Figure 5 and heating elements 26 of Friedl (US 20020174779 A1).
It would have further been obvious for someone of ordinary skill in the art before the filing date of the claimed invention to have modified Buckley with Swank and substituted the void zone with the filtration chamber with the output vent of Swank substituting the egress hole of Buckley. This would be done so that the oven could be positioned in virtually any desirable location without polluting the surrounding air with gasses produced during cooking (Swank Paragraph 110).
It would have also been obvious for someone of ordinary skill in the art before the filing date of the claimed invention to have modified Buckley modified with Swank and substituted the open flame burner manifold with electrical heating elements mounted along the heat shield from the first end to the second end. This is a known heating system for heating a rotisserie oven and one of ordinary skill in the art would be capable of said substitution with predicable results.
As the heat shield in Buckley is already curved, the electrical heating elements would be placed along a curved heat shield spaced out from one end to another end
Buckley modified with Swank fails to teach:
a vapor catalyst mounted within the exhaust path to receive and clean vapor from the cooking chamber upstream from the exhaust outlet; 
Nakamizu teaches a heating cooker, wherein:
a catalyst 12, along with a catalyst heater (smoke removal heater 13), is arranged in the exhaust passage 23 and rearward from the exhaust outlet (Figure 3 Paragraph 36; exhaust port 15) for the purpose of purifying the air from impurities such as smoke (Paragraph 8).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Buckley to incorporate the teachings of Nakamizu and substituted the baffle filter with the catalyst and the smoke removal heater. This would be done as both the baffle filter and the catalyst (together with the smoke removal heater) are known in the art for the purpose of purifying the air that travels through them. One of ordinary skill in the art would be capable of making said substitution with predicable results.


Claims 3, 5-8, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Buckley (US 20170079475 A1),  in view of Swank (US 20070102418 A1) and NAKAMIZU (CN 106264182 A) and in further view of Froelicher (US 20180020681 A1).
Regarding claim 3, Buckley as modified teaches the cooking appliance of claim 1.
Buckley as modified fails to teach:
the cabinet further defines an uncovered opening in front of the cooking chamber and upstream therefrom to permit unimpeded access to the cooking chamber.
Froelicher teaches an oven appliance including a cooking chamber, wherein:
the cabinet (appliance 10) further defines an uncovered opening (opening 120) in front of the cooking chamber (Figure 4; front portion 102 of housing 100) and upstream therefrom to permit unimpeded access to the cooking chamber (Paragraph 17; opening 120 does not include a door and is exposed to the ambient atmosphere).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Buckley to incorporate the teachings of Froelicher and substituted the door panel with the uncovered opening and air curtain of Froelicher. The door and the uncovered opening are well known in the art in providing a method of preventing smoke and other vapors from escaping the cooking area into the ambient atmosphere (Froelicher Paragraph 5) while also giving the user a method of accessing the oven. One of ordinary skill in the art would be capable of making said substitution with predictable results.

Regarding claim 5, Buckley as modified teaches the cooking appliance of claim 1.
Buckley fails to teach:
the cabinet further defines an ambient air inlet in fluid communication with the exhaust path at a location downstream from the heat shield to permit an unheated airflow to the exhaust path.
Froelicher teaches an oven appliance including a cooking chamber, wherein:
the cabinet (appliance 10) further defines an ambient air inlet (ambient air intakes 210) in fluid communication with the exhaust path (Paragraph 25; ambient air intakes 210 is contiguous with ambient air and through said intakes can flow into upper portion 202 of casing 200 where venting exit 240 is located) to permit an unheated airflow to the exhaust path (Figure 5 Paragraph 25; ambient air is unheated air).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Buckley to incorporate the teachings of Froelicher and added an ambient air inlet in fluid communication with the exhaust path to permit an unheated airflow to the exhaust path. This would be done for the purpose of cooling the oven appliance (Froelicher; Paragraph 25) and for cooling the exhaust gas so that it may be safely expelled through the exhaust port as evidenced by Paragraph 34 of Behm (US 20050072018 A1).
Froelicher teaches that the ambient air intake is located on a portion of the casing 200 and the ambient air stays within the plenum space 220 (exhaust path) until it is expelled into either the cooking chamber or ambient atmosphere (Figure 5). In Buckley as modified the entire exhaust path (including the filtration hood taught by Swank) is downstream of the heat shield (Figure 3A; void region 155 and egress hole 160 connected to filtration hood is downstream from first segment 90A). Thus, when modifying Buckley with Froelicher, one of ordinary skill would have configured the ambient air inlet to be in fluid communication with the exhaust path at a location downstream from the heat shield.

Regarding claim 6, Buckley as modified teaches the cooking appliance of claim 1.
Swank further teaches:
an exhaust port (vent 456) at a top portion of the cabinet (Paragraph 117; upper housing wall 404) to direct an exhaust flow to an ambient environment outside of the cabinet (Paragraph 117; Fan 450 expels the air from the filtration chamber and through the vent 456 on the top of the cabinet).
Buckley as modified fails to teach:
the cabinet defines a plurality of exhaust outlets in fluid parallel 
Froelicher teaches an oven appliance including a cooking chamber, wherein:
the cabinet defines a plurality of exhaust outlets in fluid parallel (Figure 4; venting exit 240 and air curtain outlet 250 are both exhaust outlets which are in fluid parallel).
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Buckley to incorporate the teachings of Froelicher and substituted the front door assembly with the uncovered opening and air curtain of Froelicher. Both the door and the uncovered opening provide a method of preventing smoke and other vapors from escaping the cooking area into the ambient atmosphere (Froelicher abstract; Swank Paragraph 86). One of ordinary skill in the art would be capable of making said substitution with predictable results.
In this modification, there would be two exhaust outlets in parallel (as can be seen in Figure 5 of Froelicher), one at the top portion of the cabinet to direct an exhaust flow to the ambient environment outside the cabinet and another which is defined at the top end of the cooking chamber to direct an exhaust flow back to the cooking chamber to help prevent cooking byproducts from escaping. The exhaust in the filtration hood of Swank (vent 456) substituting the egress hole of Buckley would similarly be substituted for the exhaust of Froelicher (venting exit 240) as both are positioned at the top of the oven appliance and perform the function of expelling air into from the exhaust chamber into the ambient environment.

Regarding claim 7, Buckley as modified teaches the cooking appliance of claim 6.
Froelicher further teaches:
the plurality of exhaust outlets (venting exit 240 and air curtain outlet 250) comprises a chamber outlet (air curtain outlet 250) defined at a top end of the cooking chamber (Figure 4; the air curtain outlet 250 is not in the exhaust passage and is directs air downwards toward the cooking chamber) to direct an exhaust flow from the heat shield and back to the cooking chamber (Figure 5; the air path of air curtain 270 can be seen traveling from the cooking chamber 110, through smoke reducing catalyst 190, out of air curtain outlet 250, and back into the cooking chamber 110).
Since the respective vapor catalyst would be in filtration hood (which is downstream from the first segment of hot air deflector panel 90), the exhaust outlet would also be downstream from the heat shield and thus would direct an exhaust flow from the heat shield and back into the cooking chamber.

Regarding claim 8, Buckley as modified teaches the cooking appliance of claim 6.
Froelicher further teaches:
the plurality of exhaust outlets (venting exit 240 and air curtain outlet 250) comprises an ambient outlet (venting exit 240) spaced apart from the cooking chamber (Figure 4; cooking chamber 110) at a top portion of the cabinet (Figure 4; venting exit 240 is on the top of the oven appliance) to direct an exhaust flow to an ambient environment outside of the cabinet (Figure 4 Paragraph 29; air traveling through venting exit goes into the ambient atmosphere).
Venting exit 240 is not directly connected to cooking chamber 110 but spaced apart from cooking chamber 110 by being connected through smoke inlet 230.
Figure 5 also shows that the venting exist 240 drives the air to the ambient environment outside of the cabinet.

Regarding claim 13, Buckley as modified teaches the cooking appliance of claim 11.
Buckley as modified fails to teach:
the cabinet further defines an uncovered opening in front of the cooking chamber and upstream therefrom to permit unimpeded access to the cooking chamber.
Froelicher teaches an oven appliance including a cooking chamber, wherein:
the cabinet (appliance 10) further defines an uncovered opening (opening 120) in front of the cooking chamber (front portion 102 of housing 100) and upstream therefrom to permit unimpeded access to the cooking chamber (Paragraph 17; opening 120 does not include a door and is exposed to the ambient atmosphere).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Buckley to incorporate the teachings of Froelicher and substituted the door panel with the uncovered opening and air curtain of Froelicher. The door and the uncovered opening are well known in the art in providing a method of preventing smoke and other vapors from escaping the cooking area into the ambient atmosphere (Froelicher Paragraph 5) while also giving the user a method of accessing the oven. One of ordinary skill in the art would be capable of making said substitution with predictable results.

Regarding claim 15, Buckley as modified teaches the cooking appliance of claim 11.
Buckley as modified fails to teach:
the cabinet further defines an ambient air inlet in fluid communication with the exhaust path at a location downstream from the heat shield to permit an unheated airflow to the exhaust path.
Froelicher teaches an oven appliance including a cooking chamber, wherein:
the cabinet (appliance 10) further defines an ambient air inlet (Paragraph 25; ambient air intakes 210) in fluid communication with the exhaust path (Paragraph 25; ambient air intakes 210 is contiguous with ambient air and through said intakes can flow into upper portion 202 of casing 200 where venting exit 240 is located) to permit an unheated airflow to the exhaust path (Figure 5 Paragraph 25; ambient air is unheated air).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Buckley to incorporate the teachings of Froelicher and added an ambient air inlet in fluid communication with the exhaust path to permit an unheated airflow to the exhaust path. This would be done for the purpose of cooling the oven appliance (Froelicher; Paragraph 25) and for cooling the exhaust gas so that it may be safely expelled through the exhaust port as evidenced by Paragraph 34 of Behm (US 20050072018 A1).
Froelicher teaches that the ambient air intake is located on a portion of the casing 200 and the ambient air stays within the plenum space 220 (exhaust path) until it is expelled into either the cooking chamber or ambient atmosphere (Figure 5). In Buckley as modified the entire exhaust path is downstream of the heat shield (Figure 3A; void region 155 and egress hole 160 is downstream from hot air deflecting panel 90). Thus, when modifying Buckley with Froelicher, one of ordinary skill would have configured the ambient air inlet to be in fluid communication with the exhaust path at a location downstream from the heat shield.

Regarding claim 16, Buckley as modified teaches the cooking appliance of claim 11.
Swank further teaches:
an exhaust port (vent 456) at a top portion of the cabinet (Paragraph 117; upper housing wall 404) to direct an exhaust flow to an ambient environment outside of the cabinet (Paragraph 117; Fan 450 expels the air from the filtration chamber and through the vent 456 on the top of the cabinet).
Buckley as modified fails to teach:
the cabinet defines a plurality of exhaust outlets in fluid parallel 
Froelicher teaches an oven appliance including a cooking chamber, wherein:
the cabinet defines a plurality of exhaust outlets in fluid parallel (venting exit 240 and air curtain outlet 250).
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Buckley to incorporate the teachings of Froelicher and substituted the front door assembly with the uncovered opening and air curtain of Froelicher. Both the door and the uncovered opening provide a method of preventing smoke and other vapors from escaping the cooking area into the ambient atmosphere (Froelicher abstract; Swank Paragraph 86). One of ordinary skill in the art would be capable of making said substitution with predictable results.
In this modification, there would be two exhaust outlets in parallel (as can be seen in Figure 5 of Froelicher), one at the top portion of the cabinet to direct an exhaust flow to the ambient environment outside the cabinet and another which is defined at the top end of the cooking chamber to direct an exhaust flow back to the cooking chamber to help prevent cooking byproducts from escaping. The exhaust in the filtration hood of Swank (vent 456) substituting the egress hole of Buckley would similarly be substituted for the exhaust of Froelicher (venting exit 240) as both are positioned at the top of the oven appliance and perform the function of expelling air into from the exhaust chamber into the ambient environment.

Regarding claim 17, Buckley as modified teaches the cooking appliance of claim 16.
Froelicher further teaches:
the plurality of exhaust outlets (venting exit 240 and air curtain outlet 250) comprises a chamber outlet (air curtain outlet 250) defined at a top end of the cooking chamber (Figure 4; the air curtain outlet 250 is not in the exhaust passage and is directs air downwards toward the cooking chamber) to direct an exhaust flow from the heat shield and back to the cooking chamber (Figure 5; the air path of air curtain 270 can be seen traveling from the cooking chamber 110, through smoke reducing catalyst 190, out of air curtain outlet 250, and back into the cooking chamber 110).
Since the respective vapor catalyst would be in filtration hood (which is downstream from the first segment of hot air deflector panel 90), the exhaust outlet would also be downstream from the heat shield and thus would direct an exhaust flow from the heat shield and back into the cooking chamber.

Regarding claim 18, Buckley as modified teaches the cooking appliance of claim 16.
Froelicher further teaches:
the plurality of exhaust outlets (venting exit 240 and air curtain outlet 250) comprises an ambient outlet (venting exit 240) spaced apart from the cooking chamber (Figure 4; cooking chamber 110) at a top portion of the cabinet (Figure 4; venting exit 240 is on the top of the oven appliance) to direct an exhaust flow to an ambient environment outside of the cabinet (Figure 4 Paragraph 29; air traveling through venting exit goes into the ambient atmosphere).
Venting exit 240 is not directly connected to cooking chamber 110 but spaced apart from cooking chamber 110 by being connected through smoke inlet 230.
Figure 5 also shows that the venting exist 240 drives the air to the ambient environment outside of the cabinet.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761